Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-20, 22-27, 29-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 18, 19, 22, 23, 24, 25, 26, 29, 30, 31, 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YANG et al. (US 20190014596).

Regarding claims 17, 24, 31, YANG et al. (US 20190014596) teaches a method performed by a user equipment for handling communication in a wireless communication network (par. 299, UE), the method comprising
determining two or more sets of values for each of a plurality of transmission parameters for the user equipment (table 17, 18, par. 272, 286, 287, 301, 302, set of values for the priority classes correspond to different parameter sets), wherein: 
for each transmission parameter, the values within each set for the transmission parameter depend on a different condition, related to the user equipment or to the wireless communication network, than the values within other sets for the transmission parameter (table 17, 18, par. 272, 286, 287, 301, 302, set of values for the priority classes correspond to different parameter sets); and 
each of the different conditions is associated with dependent sets of values for all of the transmission parameters (par. 272, 288-292, different priorities with different value sets); 
for each of the plurality of transmission parameters (table 17, 18, par. 272, 286, 287, 301, 302, parameter sets): 
determining whether the transmission parameter has one or more overlapping values in the two or more sets of values for the transmission parameter (table 17, 18, par. 272, 286, 287, 301, 302, ranges of values overlap or not overlap; par. 271, 273, 286, 284, adopting different mechanism parameter sets); 
based on determining that the transmission parameter has one or more overlapping values, selecting a value of the one or more one of the overlapping values for the transmission parameter (table 17, par. 286-291, overlapping or same values for self-scheduling and cross-carrier scheduling, using the overlapped or same values for contention-based access); 
based on determining that the transmission parameter has no overlapping values, selecting a value from the two or more sets of values for the transmission parameter, based on a criteria (table 18-21, par. 300, 301, 302, 304, different CWmin and CWmax, and n values); and 
using the selected values for the respective transmission parameters during communication with a radio network node in the wireless communication network (par. 299, using selected values for transmission).

Regarding claims 18, 25, YANG et al. (US 20190014596) teaches the method according to claim 17, wherein the different conditions include two or more of the following: a congestion condition dependent on congestion of traffic in the wireless communication network, a movement condition dependent on speed and/or direction of the user equipment, a location condition dependent on location of the user equipment, and a capacity condition dependent on capacity of the user equipment (par. 68, 69, 232, priority in case of congestion, channel occupation or capacity).

Regarding claims 19, 26, YANG et al. (US 20190014596) teaches the method according to claim 17, wherein the criteria is related to at least one of the following: relative priorities of the two or more sets of values, relative priorities of the two or more conditions, and relative priorities of particular values within the two or more sets of values (table 18-21, par. 300, 301, 302, 304, different priorities and different CWmin and CWmax, and n values).


Regarding claims 22, 29, 32, YANG et al. (US 20190014596) teaches a method performed by a radio network node for handling resources of a wireless communication network (par. 299, eNB); the method comprising: 
configuring a user equipment with multiple sets of values for each of a plurality of transmission parameters for the user equipment (table 17, 18, par. 272, 286, 287, 301, 302, set of values for the priority classes correspond to different parameter sets), wherein: 
for each transmission parameter, the values within each set for the transmission parameter depend on a different condition, related to the user equipment or to the wireless communication network, than the values within other sets for the transmission parameter (table 17, 18, par. 272, 286, 287, 301, 302, set of values for the priority classes correspond to different parameter sets); and 
each of the different conditions is associated with dependent sets of values for all of the transmission parameters (par. 272, 288-292, different priorities with different value sets); and 
communicating with the user equipment based on user equipment selected values for the respective transmission parameters (par. 299, using selected values for transmission), wherein for each transmission parameter, the selected value depends on whether there are any overlapping values in two or more of the multiple sets of values for the transmission parameter (table 17, 18, par. 272, 286, 287, 301, 302, ranges of values overlap or not overlap; par. 273).


Regarding claims 23, 30, YANG et al. (US 20190014596) teaches the method of claim 22, wherein the different conditions include two or more of the following: a congestion condition dependent on congestion of traffic in the wireless communication network, a movement condition dependent on speed and/or direction of the user equipment, a location condition dependent on location of the user equipment, and a capacity condition dependent on capacity of the user equipment (par. 68, 69, 232, priority in case of congestion, channel occupation or capacity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (US 20190014596) in view of UM et al. (US 20180317244).

Regarding claims 20, 27, YANG et al. (US 20190014596) teaches the method according to claim 17, further comprising wherein determining the two or more sets of values comprises selecting the two or more sets from the obtained multiple sets of values (par. 272, 288-292, different priorities with different value sets).
However, YANG does not teach obtaining multiple sets of values of transmission parameters from the radio network node. 
But, UM et al. (US 20180317244) in a similar or same field of endeavor teaches obtaining multiple sets of values of transmission parameters from the radio network node (par. 199, the contention window set is {3, 5, 7}, the contention window value included in the DCI message may include {01, 10, 11}, and ‘00’ may be defined as transmitting the random backoff value to the terminal instead of the contention window value).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by UM in the system of YANG to provide the contention window value and backoff value.
The motivation would have been to synchronize between the UEs and reduce collision. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        12/16/2022